Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19
                                                EXHIBITEntered
                                                         B 08/01/19 14:04:33                           Page 1 of 14




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

 IN RE:                                                      §           CHAPTER 11
                                                             §
 VMW INVESTMENTS, LLC and                                    §           CASE NO. 19-42644
 VMW BEDFORD, LLC, 1                                         §
                                                             §           (Jointly Administered)
          Debtors.                                           §


   DECLARATION OF KARTHIK V. GURUMURTHY IN SUPPORT OF DEBTORS’
             EMERGENCY APPLICATION FOR ENTRY OF AN ORDER
       (I) AUTHORIZING THE EMPLOYMENT AND RETENTION OF LARX
    ADVISORS, INC. TO PROVIDE A CHIEF RESTRUCTURING OFFICER AND
 ADDITIONAL PERSONNEL, AND (II) DESIGNATING KARTHIK V. GURUMURTHY
    AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019

        Pursuant to 28 U.S.C. § 1746, I, Karthik V. Gurumurthy, declare as follows:

          1.       I am a Director at Larx Advisors, Inc. (“Larx”). Except as otherwise noted, I have

 personal knowledge of the matters set forth herein, and if called and sworn as a witness, I could

 and would testify competently thereto.

          2.       I make this Declaration (“Declaration”) in support of Debtors’ Emergency

 Application for Entry of an Order (I) Authorizing the Employment and Retention of Larx Advisors,

 Inc. to Provide a Chief Restructuring Officer and Additional Personnel, and (II) Designating

 Karthik V. Gurumurthy as Chief Restructuring Officer Nunc Pro Tunc to July 31, 2019 (the

 “Application”). 2




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: VMW Investments, LLC (Case No. 19-42644) [7172] and VMW Bedford, LLC (Case No. 19-42646)
 [0368]. The Debtors’ address is 808 W. Indiana Ave., Midland, Texas 79701.
 2
  Capitalized terms used but not otherwise defined in this Declaration shall have the meanings ascribed to them in the
 Application.


 DECLARATION IN SUPPORT OF DEBTORS’ APPLICATION TO EMPLOY LARX ADVISORS, INC.                                 PAGE 1
Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19             Entered 08/01/19 14:04:33        Page 2 of 14




    A. Larx’s Qualifications

        3.      The Debtor has selected Larx based on its experience and expertise in providing

 restructuring services throughout the country and based on Larx’s familiarity with the Debtor’s

 business.

        4.      Larx specializes in interim management, crisis management, turnaround

 consulting, operational due diligence, creditor advisory services, and financial and operational

 restructuring. Larx’s debtor advisory services have included a wide range of activities targeted at

 stabilizing and improving a company’s financial position, including developing or validating

 forecasts, business plans and related assessments of a business’s strategic position; monitoring and

 managing cash, cash flow and supplier relationships; assessing and recommending cost reduction

 strategies; and designing and negotiating financial restructuring packages, including plans

 involving restructurings, asset sales pursuant to section 363 of the Bankruptcy Code, or plans of

 liquidation.

        5.      Larx has provided restructuring and financial advisory services to a number of

 companies including, but not limited to, Mayflower Communities, Inc. d/b/a The Barrington at

 Carmel, SQLC Senior Living Center at Corpus Christi, Inc. d/b/a Mirador, Jones Companies, Yak

 Mat, BluRoc, WCS, Valuepart Incorporated, and New South.

    B. Scope of Services

        6.      Subject to approval by the Court, the Debtors propose to retain me as CRO on the

 terms and conditions set forth in the Engagement Letter attached hereto as Exhibit 1, except as

 otherwise explicitly set forth herein or in any order granting the Application.

         7.     Among other things, I will serve as CRO and shall:




 DECLARATION IN SUPPORT OF DEBTORS’ APPLICATION TO EMPLOY LARX ADVISORS, INC.                 PAGE 2
Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19             Entered 08/01/19 14:04:33       Page 3 of 14




                    a. Replace TYCG as the property manager for each of the Debtors’ three

                       commercial real estate properties and undertake all associated duties;

                    b. supervise, control, and monitor cash receipts and disbursements;

                    c. engage potential investors and/or transaction partners;

                    d. assist the Debtors’ retained broker in developing strategies for the lease or

                       sale of Debtors’ commercial real estate properties;

                    e. direct and supervise the formulation of budgets and plans;

                    f. develop all aspects of financial, operational, and administrative direction

                       and plans;

                    g. determine, direct, and supervise all other activities and strategies,

                       operations, and plans;

                    h. act as the Debtors’ liaison with creditors and governmental entities;

                    i. manage the Chapter 11 Cases and administration process; and

                    j. any additional actions authorized by the Debtors and agreed to by Larx.

    C. Compensation

        8.      Larx’s compensation for professional services rendered to the Debtors shall consist

 of (i) hourly compensation at the rates stated in the Engagement Letter; and (ii) the fees owed for

 services rendered in August, September, and October may accrue in excess of $5,000 per month

 but the cash paid to Larx shall not exceed $5,000 in those months; (iii) accrued but unpaid amounts

 owed shall be paid upon availability to do so in any subsequent court-approved budget or upon a

 successful reorganization or sales process; and (iv) the ability of Larx to request a “success fee”

 from the Court upon a successful reorganization or sales process.

        9.      This type of arrangement is consistent and typical of other firms who provide




 DECLARATION IN SUPPORT OF DEBTORS’ APPLICATION TO EMPLOY LARX ADVISORS, INC.                  PAGE 3
Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19               Entered 08/01/19 14:04:33         Page 4 of 14




 similar services under similar circumstances. I believe that the fees to be charged by Larx are

 reasonable, market-based, and designed to fairly compensate Larx for its work. In addition, given

 the breadth of the services to be provided and the modest monthly fee to be charged in these cases,

 the proposed success fee is also reasonable under the circumstances.

    D. Disinterestedness

        10.     To the best of my knowledge, information, and belief, Larx (a) has no connection

 with the Debtors, their creditors, other parties in interest, or the attorneys or accountants of any of

 the foregoing, or any person employed by the Office of the United States Trustee; and (b) does not

 hold any interest materially adverse to the Debtors’ estates.

        11.     By reason of the foregoing, I believe Larx is eligible for retention by the Debtors

 pursuant to Bankruptcy Code §§ 105(a) and 363(b), as well as §§ 327 and 328 and Bankruptcy

 Rule 2014(a) to the extent applicable, and any other applicable Bankruptcy Rules and Local Rules.

        12.     To the extent Larx discovers any facts bearing on the matters described herein

 during the period of Larx’s retention, Larx will amend and/or supplement the information

 contained in this Declaration to disclose such facts.

        13.     I am generally familiar with the Bankruptcy Code and the Bankruptcy Rules, and

 Larx will comply with them, subject to the Orders of this Court.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

 statements are true and correct.


 Dated: August 1, 2019                                   By:    /s/ Karthik V. Gurumurthy
                                                         Name: Karthik V. Gurumurthy
                                                         Title: Director




 DECLARATION IN SUPPORT OF DEBTORS’ APPLICATION TO EMPLOY LARX ADVISORS, INC.                    PAGE 4
Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19                 Entered 08/01/19 14:04:33         Page 5 of 14

                                                   EXHIBIT 1
                                                                                       Larx Advisors, Inc.
          LARX | ADVISORS                                                              2600 Network Boulevard
                                                                                       Suite 290
                                                                                       Frisco, TX 75034
                                                                                       972.294.5884
                                                                                       www.larxadvisors.com
 July 31, 2019


 Mr. Michael E. Waters, Owner
 c/o Clay M. Taylor (via e-mail)
 VMW Investments, LLC
 VMW Bedford, LLC
 808 W. Indiana Ave
 Midland, TX 79701

                                      Re: Chief Restructuring Officer


 Dear Mr. Waters,

    1. Introduction

        This letter confirms that we, Larx Advisors, Inc. (“Larx”), have been retained by you, VMW
        Investments, LLC and VMW Bedford, LLC (“VMW” or collectively the “Company”) to act as
        Chief Restructuring Officer and advisor to the Company to provide restructuring, financial,
        and transaction advisory services (the “Services”) as set forth below. VMW has filed for
        bankruptcy and the Judge Mullin is overseeing the cases (the “Bankruptcy Court”). This
        retention is subject to Bankruptcy Court approval. This letter of engagement describes the
        services to be provided (the “Engagement”) and – along with the related Standard Terms and
        Conditions – constitutes the engagement contract (the “Engagement Contract”) pursuant to
        which the Services will be provided.

    2. Scope of Our Services

        On the terms and subject to the conditions of this Agreement, Larx will provide to the Company
        the following restructuring, financial, and transaction advisory services:

        (a) Provide Karthik V. Gurumurthy to serve as Chief Restructuring Officer (“CRO”) of the
            Company which position will be a duly-appointed officer of the Company and a member
            of the Company’s senior executive team;

        (b) The CRO will report to you;

        (c) The CRO will be responsible for the following:

                 i)   Leading the Company’s Restructuring and Transaction Activities - Serve as the
                      Company’s designated officer in leading the Company’s restructuring and
                      transaction activities, including the services set forth in (d) - (f) below. The CRO
                      will be supported by the Larx team, as well as the Company’s legal and other
Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19               Entered 08/01/19 14:04:33         Page 6 of 14
 Mr. Michael Waters
 July 31, 2019
 Page 2


                   advisors, to explore, evaluate and analyze the Company’s available transaction
                   options.

            ii)    Equity Advisory - Lead the Company in informing and advising you and/or your
                   designees, on transaction options and recommendations. You are the ultimate
                   decision-making body responsible for determining the transaction path and method
                   of implementation. The CRO will serve as the Company’s designated officer
                   responsible for leading the execution of your transaction decisions. The CRO will
                   not serve as a member VMW and will have no voting authority respecting VMW
                   decisions.

            iii)   Stakeholder Communication - Serve as the Company’s designee regarding
                   engagement with internal and external stakeholders, particularly economic
                   stakeholders such as creditors.

        d) Larx shall provide the following restructuring and transaction advisory services:

            i)     Assist in the transitioning from having Ty Commercial Group serve as VMW’s
                   property manager;

            ii)    Larx to handle those same functions at least on an interim basis;

            iii)   Evaluate whether Larx, as CRO, should continue to fill that role after the initial
                   interim period or whether the Company should offload that function to another
                   company or person;

            iv)    Advise and assist the Company in connection with the Company’s identification,
                   evaluation, development, and implementation of financial restructuring strategies
                   and tactics;

            v)     Advise and assist the Company in the Company’s development of multi-year
                   financial projections and related debt service capacity models, as needed;

            vi)    Advise and assist the Company in the Company’s refinement of its cash management
                   and cash flow forecasting process, including the monitoring of actual cash flow
                   versus projections, as needed;

            vii)   Advise and assist the Company in connection with the Company’s communications
                   and negotiations with other parties, including, but not limited to, secured creditors,
                   lessees, suppliers, and other parties in interest;

            viii) Advise and assist management regarding responding to the information requests from
                  the Company’s stakeholders and potential capital sources;

            ix)    Advise and assist the Company in the Company’s financial restructuring process,
                   including its implementation of appropriate accounting, financial reporting and
                   operational preparations in advance of any financial restructuring process;
Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19              Entered 08/01/19 14:04:33         Page 7 of 14
 Mr. Michael Waters
 July 31, 2019
 Page 3


            x)    Advise and assist the Company in connection with the Company’s preparation of
                  various stakeholder presentations and financial reports required to support
                  stakeholder negotiations and coordination;

            xi)   Advise and assist the Company in its review and assessment of vendor relationships
                  and other executory contracts;

            viii) Advise and assist the Company in the Company’s development of a Plan of
                  Reorganization or Plan of Liquidation; and

            ix)   Perform such other professional services as may be requested by the Company and
                  agreed to by Larx in writing.

        Notwithstanding anything to the contrary in this Agreement, the Company agrees that the CRO
        shall be authorized, in such capacity, to make decisions with respect to implementation of the
        Services set forth herein, and other such areas as the CRO may identify, in such manner, as the
        CRO deems appropriate, subject only to the Bankruptcy Court’s orders, direction, limitations,
        and parameters set by you and consistent with the Company’s operating agreement and all
        applicable laws.

        In the event there is a disagreement as to any direction, guidance or instruction to be given to
        Larx in connection with the foregoing Services, Larx shall take such final direction, guidance,
        and instruction provided by the Court, or if no such guidance is offered or appropriate to seek
        from the Bankruptcy Court, we shall consult with you on all major decisions.

        It is our intention to work closely with you and the Company’s other outside advisors
        throughout the course of this engagement. The Services and compensation arrangements set
        forth herein do not encompass other financial advisory services not set forth in this Section 2.
        If the Company and Larx later determine to expand the scope of Services to include other
        services not otherwise set forth herein, such future agreement will be the subject of a further
        and separate written agreement of the parties.

    3. Company Information and Reports

        In order to fulfil the Services under this Agreement, it will be necessary for Larx personnel to
        have access to the Company’s facilities and certain of the Company’s books, records and
        reports. In addition, it will be necessary for Larx personnel to have open and ongoing access
        to, and cooperation from, the Company’s management and certain other personnel. Larx will
        undertake the Services in a manner that will permit the business operations of the Company to
        proceed in an orderly fashion, subject to the requirements of this engagement. The Company
        agrees to furnish Larx with such information as Larx reasonably and in good faith believes
        appropriate for this assignment (all such information so furnished being the “Information”).
        The Company recognizes and confirms that Larx (i) will use and rely on the accuracy and
        completeness of the Information and on Information available from generally recognized
        public sources without independently verifying the same, (ii) does not assume responsibility
        for the accuracy, completeness or reasonableness of the Information and such other
        Information, and (iii) will not make an appraisal of any assets or liabilities (contingent or
        otherwise) of the Company. The Company shall advise Larx promptly upon obtaining any
        actual knowledge of the occurrence of any event or any other change in fact or circumstance
Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19               Entered 08/01/19 14:04:33          Page 8 of 14
 Mr. Michael Waters
 July 31, 2019
 Page 4


        upon which Larx formed part or all of its opinions, advice, or conclusions, or which could
        reasonably be expected to result in some or all of the Information being incorrect, inaccurate,
        or misleading. To the best of the Company’s knowledge, the Information to be furnished by
        or on behalf of the Company, when delivered, will be true and correct in all material respects
        and will not contain any material misstatement of fact or omit to state any material fact
        necessary to make the statements contained therein not misleading.

        Larx may submit oral reports highlighting our findings and observations based upon the
        Services we perform pursuant to this Agreement. Our reports will encompass only matters that
        come to our attention in the course of our work that we perceive to be significant in relation to
        the Services. The depth of our analyses and extent of our authentication of the information on
        which our advice to you will be based may be limited in some respects due to the extent and
        sufficiency of available Information, time constraints dictated by the circumstances of our
        engagement, and other factors. We do not contemplate examining any such Information in
        accordance with generally accepted auditing or attestation standards. It is understood that, in
        general, we are to rely on Information disclosed or supplied to us by employees and
        representatives of the Company without audit or other detailed verification of their accuracy
        and validity. Accordingly, we will be unable to and will not provide assurances in our reports
        concerning the integrity of the Information used in our analyses and on which our findings and
        advice to you may be based. In addition, we will state that we have no obligation to, and will
        not update our reports or extend our activities beyond the scope set forth herein unless you
        request and we agree to do so.

    4. Fees

        Fees in connection with this Engagement will be based upon the time incurred providing the
        Services, multiplied by our standard hourly rates, summarized as follows:

                                                                           Standard Rates
                        Title                                              Per Hour (USD)
                        Managing Directors                                  $375 - $460
                        Directors                                           $280 - $315
                        Managers                                            $230 - $260
                        Senior Consultants                                  $195 - $210
                        Consultants                                         $170 - $180
                        Administrative / Paraprofessionals                      $50

        The fees and costs paid in the months of August through October 2019 will be capped at $5,000,
        but unpaid fees may be accrued. In addition to the fees outlined above, Larx will bill for
        reasonable direct expenses which are likely to be incurred on your behalf during this
        Engagement. Direct expenses include reasonable and customary out-of-pocket expenses which
        are billed directly to the Engagement such as certain telephone, overnight mail, messenger,
        travel, meals, accommodations and other expenses specifically related to the Engagement.

        Further, the Company agrees that if any of the principals or professionals of Larx are required
        to testify, other than testimony typically provided by a chief restructuring officer in connection
        with a bankruptcy filing, at the request of the Company, on the Company’s behalf or by legal,
Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19               Entered 08/01/19 14:04:33          Page 9 of 14
 Mr. Michael Waters
 July 31, 2019
 Page 5


        regulatory, administrative, arbitration or judicial order, at any proceeding related to the
        Services or this Agreement, Larx will be compensated by the Company for our associated time
        charges at our regular hourly rates, in effect at the time and reimbursed for our reasonable out-
        of-pocket expenses, including counsel fees. In addition, Larx will be compensated for any time
        and expense (including, without limitation, reasonable legal fees and expenses) that Larx may
        reasonably incur in considering or responding to discovery requests or other requests for
        documents or information in any legal, regulatory, administrative, arbitration or other
        proceeding as a result of, or in connection with the Services or this Agreement.

    5. Cash on Account, Payment Obligations and Billing

        Upon our installation as CRO, we may cause the Company to forward to us the amount of
        $5,000, which funds will be held “on account” to be applied to our professional fees, charges
        and disbursements for the Engagement (the “Initial Cash on Account”). To the extent that this
        amount exceeds our fees, charges and disbursements upon the completion of the Engagement,
        we will refund any unused portion. The Company, as allowed by the Bankruptcy Court, agrees
        to increase or supplement the Initial Cash on Account from time to time during the course of
        the Engagement in such amounts as the Company and we mutually shall agree are reasonably
        necessary to increase the Initial Cash on Account to a level that will be sufficient to fund
        Engagement fees, charges, and disbursements to be incurred.

        We will send the Company periodic invoices on a weekly or monthly basis, as requested by the
        Company, for services rendered and charges and disbursements incurred on the basis discussed
        above, and in certain circumstances, an invoice may be for estimated fees, charges and
        disbursements through a certain date. Each invoice constitutes a request for an interim payment
        against the fee to be determined at the conclusion of our Services. We have the right to apply
        to any outstanding invoice (including amounts billed prior to the date hereof), up to the
        remaining balance, if any, of the Initial Cash on Account (as may be supplemented from time
        to time) at any time subject to (and without prejudice to) the Company’s opportunity to review
        our statements.

        The Company agrees to promptly notify Larx if the Company or any of its subsidiaries or
        affiliates extends (or solicits the possible interest in receiving) an offer of employment to a
        principal or employee of Larx involved in this engagement and agrees that Larx has earned and
        is entitled to a cash fee, upon hiring, equal to 150% of the aggregate first year’s annualized
        compensation, including any guaranteed or target bonus and equity award, to be paid to Larx’s
        former principal or employee that the Company or any of its subsidiaries or affiliates hires at
        any time up to one year subsequent to the date of the final invoice rendered by Larx with respect
        to this engagement.

        Fees and expenses may not be paid without the express prior approval of the Bankruptcy Court.
        In most cases of this size and complexity, on request of a party in interest, the bankruptcy court
        permits the payment of interim fees during the case. We understand that the Company is
        seeking to allow such interim compensation. If the Bankruptcy Court approves such a
        procedure, we will submit invoices on account against our final fee. These interim invoices
        will be based on such percentage as the bankruptcy court allows of our internal time charges
        and costs and expenses for the work performed during the relevant period and will constitute a
        request for an interim payment against the reasonable fee to be determined at the conclusion
        of our representation.
Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19               Entered 08/01/19 14:04:33          Page 10 of 14
  Mr. Michael Waters
  July 31, 2019
  Page 6


     6. Terms and Conditions

         The attached terms and conditions set forth the duties of each party with respect to the Services.
         Further, this letter and the Standard Terms and Conditions attached comprise the entire
         Engagement Contract for the provision of the Services to the exclusion of any other express or
         implied terms, whether expressed orally or in writing, including any conditions, warranties and
         representations, and supersede all previous proposals, letters of engagement, undertakings,
         agreements, understandings, correspondence and other communications, whether oral or
         written, regarding the Services.

     7. Conflicts of Interest

         Based on the list of interested parties (the “Potentially Interested Parties”), provided by you,
         we have undertaken a limited review of our records to determine Larx’s professional
         relationships with the Company.
         We will not knowingly accept an engagement that directly conflicts with this Engagement
         without your prior written consent.

     8. Acknowledgement and Acceptance

         Please acknowledge your acceptance of the terms of the Engagement Contract by
         countersigning this letter and returning a copy to us at the above address.
         If you have any questions regarding this letter or the attached Standard Terms and Conditions,
         please do not hesitate to contact me at (972) 922-3608.



         Yours faithfully,

         By:

                 Mr. Todd S. Perry
                 Managing Partner

         Date:

  Attachments:   Standard Terms and Conditions



         By:

                 Mr. Michael E. Waters
                 Owner, and Sole Managing Member

         Date:
Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19                  Entered 08/01/19 14:04:33            Page 11 of 14
  Mr. Michael Waters
  July 31, 2019
  Page 7



                                           LARX ADVISORS, INC.

                                STANDARD TERMS AND CONDITIONS


  The following are the Standard Terms and Conditions on which we will provide the Services to you set
  forth within the attached letter of engagement with Mr. Waters dated July 31, 2019. The Engagement
  letter and the Standard Terms and Conditions (collectively the “Engagement Contract”) form the entire
  agreement between us relating to the Services and replace and supersede any previous proposals, letters of
  engagement, undertakings, agreements, understandings, correspondence and other communications,
  whether written or oral, regarding the Services. The headings and titles in the Engagement Contract are
  included to make it easier to read but do not form part of the Engagement Contract. The term “you” or
  derivatives mean the Company as defined in the Engagement Letter.



  1. Reports and Advice

      1.1. Use and purpose of advice and reports – Any advice given or report issued by us is provided solely
           for your use and benefit and only in connection with the purpose in respect of which the Services
           are provided. Unless required by law, you shall not provide any advice given or report issued by
           us to any third party or refer to us or the Services, without our prior written consent. In no event,
           regardless of whether consent has been provided, shall we assume any responsibility to any third
           party to which any advice or report is disclosed or otherwise made available.

  2. Information and Assistance

      2.2. Provision of information and assistance – Our performance of the Services is dependent upon your
           providing us with such information and assistance as we may reasonably require from time to time.

      2.3. Punctual and accurate information – You shall use reasonable skill, care and attention to ensure
           that all information we may reasonably require is provided on a timely basis and is accurate and
           complete and relevant for the purpose for which it is required. You shall also notify us if you
           subsequently learn that the information provided is incorrect or inaccurate or otherwise should not
           be relied upon.

      2.4. No assurance on financial data – While our work may include an analysis of financial and
           accounting data, the Services will not include an audit, compilation or review of any kind of any
           financial statements or components thereof. Company management will be responsible for any
           and all financial information they provide to us during the course of this Engagement, and we will
           not examine or compile or verify any such financial information. Moreover, the circumstances of
           the Engagement may cause our advice to be limited in certain respects based upon, among other
           matters, the extent of sufficient and available data and the opportunity for supporting
           investigations in the time period. Accordingly, as part of this Engagement, we will not express
           any opinion or other form of assurance on financial statements of the Company.
Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19                  Entered 08/01/19 14:04:33            Page 12 of 14
  Mr. Michael Waters
  July 31, 2019
  Page 8


     2.5. Prospective financial information - In the event the Services involve prospective financial
          information, our work will not constitute an examination or compilation, or apply agreed-upon
          procedures, in accordance with standards established by the American Institute of Certified Public
          Accountants or otherwise, and we will express no assurance of any kind on such information.
          There will usually be differences between estimated and actual results, because events and
          circumstances frequently do not occur as expected, and those differences may be material. We
          will take no responsibility for the achievability of results or events projected or anticipated by the
          management of the Company.

  3. Additional Services

     3.2. Responsibility for other parties – You shall be solely responsible for the work and fees of any other
          party engaged by you to provide services in connection with the Engagement regardless of whether
          such party was introduced to you by us. Except as provided in this Engagement Contract, we shall
          not be responsible for providing or reviewing the advice or services of any such third party,
          including advice as to legal, regulatory, accounting or taxation matters. Further, we acknowledge
          that we are not authorized under our Engagement Contract to engage any third party to provide
          services or advice to you, other than our agents or independent contractors engaged to provide
          Services, without your written authorization.

  4. Confidentiality

     4.2. Restrictions on confidential information – Both parties agree that any confidential information
          received from the other party shall only be used for the purposes of providing or receiving Services
          under this or any other contract between us. Except as provided below, neither party will disclose
          the other party’s confidential information to any third party without the other party’s consent.
          Confidential information shall not include information that:

         4.2.1. is or becomes generally available to the public other than as a result of a breach of an
                obligation under this Clause 4.1;

         4.2.2. is acquired from a third party who, to the recipient party’s knowledge, owes no obligation
                of confidence in respect of the information; or

         4.2.3. is or has been independently developed by the recipient.

     4.3. Disclosing confidential information – Notwithstanding Clause 1.1 or 4.1 above, either party will
          be entitled to disclose confidential information of the other to a third party to the extent that this
          is required by valid legal process, provided that (and without breaching any legal or regulatory
          requirement) where reasonably practicable a notice is provided in writing to the other party.

     4.4. Maintenance of workpapers – Notwithstanding the above, we may keep one archival set of our
          working papers from the Engagement, including working papers containing or reflecting
          confidential information, in accordance with our internal policies.

  5. Termination

     5.2. Termination of Engagement with notice – Either party may terminate the Engagement Contract
          for whatever reason or for no reason upon written notice to the other party. Upon receipt of such
Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19                Entered 08/01/19 14:04:33           Page 13 of 14
  Mr. Michael Waters
  July 31, 2019
  Page 9


          notice, we will stop all work immediately. You will be responsible for all fees and expenses
          incurred by us through the date termination notice is received.

     5.3. Continuation of terms – The terms of the Engagement that by their context are intended to be
          performed after termination or expiration of this Engagement Contract are intended to survive
          such termination or expiration and shall continue to bind all parties.

  6. Indemnification and Liability Limitation; Waiver of Jury Trial

     6.1. Indemnification - You agree to indemnify and hold harmless Larx and any of its subsidiaries and
          affiliates, officers, directors, principals, shareholders, agents, independent contactors and
          employees (collectively “Indemnified Persons”) from and against any and all claims, liabilities,
          damages, obligations, costs and expenses (including reasonable attorneys’ fees and expenses and
          costs of investigation) arising out of or relating to your retention of Larx, the execution and
          delivery of this Engagement Contract, the provision of Services or other matters relating to or
          arising from this Engagement Contract, except to the extent that any such claim, liability,
          obligation, damage, cost or expense resulted from the bad faith, self-dealing, gross negligence or
          willful misconduct of the Indemnified Person or Persons in respect of whom such liability is
          asserted

     6.2. Limitation of liability - You agree that no Indemnified Person shall have any liability as a result
          of your retention of Larx, the execution and delivery of this Engagement Contract, the provision
          of Services or other matters relating to or arising from this Engagement Contract, other than
          liabilities that shall have been determined by final non-appealable order of a court of competent
          jurisdiction to have resulted from the bad faith, self-dealing, gross negligence or willful
          misconduct of the Indemnified Person or Persons in respect of whom such liability is asserted.

     6.3. WAIVER OF JURY TRIAL –TO FACILITATE JUDICIAL RESOLUTION AND SAVE TIME
          AND EXPENSE, YOU AND LARX IRREVOCABLY AND UNCONDITIONALLY AGREE
          NOT TO DEMAND A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
          COUNTERCLAIM ARISING OUT OF OR RELATING TO THE SERVICES OR ANY SUCH
          OTHER MATTER.

  7. Governing Law and Jurisdiction-The Engagement Contract shall be governed by and interpreted
     in accordance with the laws of the State of Texas, without giving effect to the choice of law
     provisions thereof. The United States Federal Court sitting in the County of Dallas shall have
     exclusive jurisdiction in relation to any claim, dispute or difference concerning the Engagement
     Contract and any matter arising from it. The parties submit to the jurisdiction of such Courts
     and irrevocably waive any right they may have to object to any action being brought in these
     Courts, to claim that the action has been brought in an inconvenient forum or to claim that those
     Courts do not have jurisdiction.



     LARX ADVISORS, INC.
Case 19-42644-mxm7 Doc 47-2 Filed 08/01/19              Entered 08/01/19 14:04:33          Page 14 of 14
  Mr. Michael Waters
  July 31, 2019
  Page 10


     Confirmation of Standard Terms and Conditions

     We agree to engage Larx Advisors, Inc. upon the terms set forth in these Standard Terms and
     Conditions as outlined above.



     By: ____________________________
         Mr. Michael E. Waters



     Date: ____________________________
